Title: George Mercer to Thomas Walker, 16 May 1756
From: Mercer, George
To: Walker, Thomas

 


To the Commissary.Sir,
[Winchester, 16 May 1756]

As the Militia of the several Counties will march to-morrow morning; Colonel Washington desires you will prepare every thing—that they may not be delayed.
You must lay in a sufficient Stock of provisions, to carry them to their Stations—and some spare ammunition: if you think a waggon, &c. necessary, they must be provided—and direct them how they are to be supplied afterwards. Let the spare ammunition be lodged at Captain Waggeners, for those who are stationed above the Manor; and he will deliver it as he sees proper—Two Barrels of Powder, and Lead or Ball, in proportion, will be sufficient. The others, who go to Cocke’s & Ashby’s, will have no occasion for any spare ammunition; they may be provided from the Forts. I am &c.

G:M. aid de camp.
May 16th 1756.    

